This appeal is from a judgment of conviction for the violation of section 76 of the Highway Code contained in the General Acts of Alabama 1927, p. 376, which section is as follows:
"Section 76. Duty to Stop in Event of Accident.
"(a) The driver of any vehicle involved in an accident resulting in injury or death to any person or resulting in the damage to property, shall immediately stop such vehicle at the scene of such accident.
"(b) The driver of any vehicle involved in an accident resulting in injury or death to any person or damage to property shall also give his name and address, and the registration license number of his vehicle and shall render to any person injured in such accident reasonable assistance, including the carrying of such person injured to a physician or surgeon for medical or surgical treatment if it is apparent that such treatment is necessary or is requested by such injured person.
"(c) Every person convicted of violating this section, relative to the duty to stop in the event of accidents shall be punished by imprisonment in the county or municipal jail for not less than thirty days nor more than one year or in the state prison for not less than one nor more than five years or by fine of not less than one hundred dollars nor more than five thousand dollars or by both such fine and imprisonment. The court shall revoke the permit or license of the person so convicted."
The only questions presented for our consideration on this appeal are raised by the adverse ruling of the court in overruling demurrers to the indictment. There is no bill of exceptions.
The points of decision thus presented are practically identical to the questions raised in the case of Barney Lashley v. State, Ala.App., 180 So. 720.1 There is no necessity to reiterate the discussion and decisions by this court; suffice it to say that these questions in said case were decided adversely to the insistences of this appellant.
Upon authority of the Barney Lashley Case, supra, the judgment of conviction from which this appeal was taken is affirmed.
Affirmed.
1 Post, p. 86.